DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-14 are pending.
Claims 1, 5, 7, 8, 10, 11, 13 and 14 are rejected.
Claims 2 and 4 are objected.
	Claims 3, 6, 9, and 12 are allowed.

Response to Arguments
Claim Rejections - 35 USC § 103
Applicant's arguments filed December 31, 2020 with respect to the rejection of claims 1, 5, 7, 8, 10, 11, 13 and 14 under 35 U.S.C. 103 as being unpatentable over Tonelli et al. (US 5,262,057) in view of Tsai (“Environmental risk assessment of hydrofluoroethers (HFEs)”, Journal of Hazardous Materials, vol. A119, January 2005, pp. 69-78) have been fully considered but they are not persuasive.  
Tonelli et al. disclose a process for separating non-functional, monofunctional and bifunctional perfluoropolyoxyalkylenes from one another using non-polar solvents having eluotropic strengths of less than 0.05 and polar solvents having eluotropic strengths of greater than 0.30, preferably greater than 0.4 (see for instance column 3, 
For the above reasons, the rejection of Claims 1, 5, 7, 8, 10, 11, 13 and 14 under 35 U.S.C. 103 as being unpatentable over Tonelli et al. (US 5,262,057) in view of Tsai .
Applicant’s arguments, see page 4, filed December 31, 2010, with respect to the rejection of claims 1-14 under 35 U.S.C. 103 as being unpatentable over Tchistiakov et al. (US 2006/0009660 A1) have been fully considered and are persuasive.  The rejection of claims 1-14 under 35 U.S.C. 103 as being unpatentable over Tchistiakov et al. (US 2006/0009660 A1) has been withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, 7, 8, 10, 11, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tonelli et al. (US 5,262,057) in view of Tsai (“Environmental risk assessment of hydrofluoroethers (HFEs)”, Journal of Hazardous Materials, vol. A119, January 2005, pp. 69-78), for the reasons given in the previous office action, dated October 2, 2020.

Allowable Subject Matter
Claims 2 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 3, 6, 9, and 12 are allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSALYND KEYS whose telephone number is (571)272-0639.  The examiner can normally be reached on M-F 7:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROSALYND A KEYS/            Primary Examiner, Art Unit 1699